Title: From Alexander Hamilton to John Armstrong, Junior, 1 April 1793
From: Hamilton, Alexander
To: Armstrong, John, Jr.



Philadelphia April 11793
Dear Sir

The President has left here a Blank Commission for Supervisor of New York, with his signature, & with instruction to fill it up either in your name or that of Nicholas Fish, giving you the first option.
I am therefore to request, that you will inform me as speedily as possible, whether the appointment is acceptable to you.
The present gross emoluments of it may amount to about 1300 Dollars of which 900 is salary. The whole duties of it may be performed by one person and in this case the nett emolument may be computed at 1200 Dollars. But as there is a considerable deal of Clerkship, the time of the person would then be pretty fully occupied. If the hire of a Clerk is to be defrayed out [of] the compensation, it would of course constitute a material deduction.
You will perceive that the emolument is not tempting. A main inducement therefore to the acceptance of the office would be the probability of growing importance. I contemplate that all future interior taxes are to be put under the superintendence of the Supervisor. The office will consequently become more important (now very respectable) and more lucrative. But how speedy the progress would be a very loose conjecture.
It is deemed necessary that the residence of the Supervisor should be at New York.
As Mr Morris is impatient to be released, I request your prompt decision. I need not add that it will give me pleasure, if in favour of acceptance.
With much esteem & regard   I remain Dear Sir   Your obedient servant

Alex Hamilton

PS   It is the President’s wish that the offer may remain a secret, for a time at least, if not accepted.
[John] Armstrong [junr]
